DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 objected to because of the following informalities:  In line 3 of claim 2, the applicant says, “is between 2 and 10 mm and in is more than 10%”, however the word “in” should be removed to make the claim grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, 13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the outer edge" in line 3 of claim 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the edge" in line 2 of claim 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the edge" in line 3 of claim 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the end" in line 2 of claim 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 8-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by French Patent No. 2,963,779 A1 to Laurent (“Laurent”).
This figure, now referred to as annotated Fig. 1, used for the rejection of claim 12 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claim 12 below. 

    PNG
    media_image1.png
    349
    382
    media_image1.png
    Greyscale

As to claim 1, Laurent teaches pouring closure (plastic stopper 10) for liquid containers, with a pour spout (channel 16) which can be sealingly fixed to a container neck and the cross section of which is closed by a membrane (lid tear-off 20) before use, wherein a portion of the membrane extending transversely over the membrane and approximately pear-shaped (Fig. 1, 2, and 5) in plan view, is connected to the remaining portion via an easily tearable line of weakness (tear line 22) and can be detached from the membrane, with the result that after the detachment it releases an opening (Fig. 5) in the membrane, which is correspondingly pear-shaped in plan view, with the result that liquid can be poured selectively out of a relatively narrower section (passage 40) or out of a relatively wider section (passage 38) of the pear-shaped opening when the container is tilted, depending on the orientation thereof, wherein the membrane has webs (skirt 42) on its inner surface, at a close distance beside the line of weakness (Fig. 3) and outside the tear-out section, which extend inwards away from the membrane surface, and which run on both sides of the narrow section of 
As to claim 6, Laurent teaches pouring closure according to claim 1, wherein the webs extend beyond the transition region, but end at a distance before the outer edge of the membrane (Fig. 3).
As to claim 8, Laurent teaches pouring closure according to claim 1, wherein the narrow section of the tear-out portion of the membrane has a reinforcing rib (foot 46) extending parallel to both edges of the narrow section, which optionally extends on the inner surface of the membrane (Fig. 3).
As to claim 9, Laurent teaches pouring closure according to claim 1, wherein the pear-shaped opening extends approximately over the whole diameter of the membrane with its free ends of the narrow and of the wide section facing away from each other and optionally comprises the geometric centre of the membrane (Fig. 1).
As to claim 10, Laurent teaches pouring closure according to claim 1, wherein the narrow section has a maximum width which is less than one quarter of the membrane diameter and the wide section has a maximum width which is more than one third of the membrane diameter (Fig. 1).  
As to claim 11, Laurent teaches pouring closure according to claim 1, wherein the edge of the pear-shaped opening in the narrow and in the wide 
As to claim 12, Laurent teaches pouring closure according to claim 1, wherein the transition region (transition region, annotated Fig. 1) is defined by the section between 45% and 55% of the distance between the free ends of the narrow and of the wide section lying opposite each other (annotated Fig. 1).  
As to claim 13, Laurent teaches pouring closure according to claim 1, wherein the narrow section extends approximately from the edge to the centre of the membrane (Fig. 1).
As to claim 14, Laurent teaches pouring closure according to claim 1, wherein the cross section of the narrow section is less than one third of the cross section of the wide section (Fig. 1).  
As to claim 15, Laurent teaches pouring closure according to claim 1, wherein the cross-sectional area of the wide section is at least one sixth of the whole membrane surface area (Fig. 1).  
As to claim 16, Laurent teaches pouring closure according to claim 1, wherein the end of the wide section is provided with a pull-out aid (pull ring 44).
As to claim 17, Laurent teaches pouring closure according to claim 16, wherein the pull-out aid is formed as a pull-ring (pull ring 44). 
As to claim 18, Laurent teaches pouring closure according to claim 1, wherein the narrow section has a maximum width which is less than 15% of the 
As to claim 19, Laurent teaches pouring closure according to claim 1, wherein the cross-sectional area of the wide section is at least one quarter of the whole membrane surface area (Fig. 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 5, 10, 14, 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurent.
As to claim 2, Laurent discloses the claimed invention except for wherein the maximum height of the webs, measured perpendicular to the membrane surface, is between 2 and 10 mm and in is more than 10% and up to 50% of the internal diameter of the pour spout.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the maximum 
As to claim 5, Laurent discloses the claimed invention except for wherein the minimum height of the webs close to the free end of the narrow section of the opening is 1 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the minimum height of the webs 1 mm to make a web that is strong when the membrane is removed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The reference teaches the general structural configuration of the claim, noting webs (8) in a similar location, but not explicitly taught to comprise a height that 1 mm. Laurent teaches that the maximum height of the skirt is at least equal to the width of constriction (R) in Fig. 5 so the height of the skirt would be .
Allowable Subject Matter
Claims 3, 4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427.  The examiner can normally be reached on Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733